977 F.2d 581
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James FREELAND, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5156.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1992.

Before SILER and BATCHELDER, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
James Freeland appeals the district court's judgment dismissing his 28 U.S.C. § 2255 motion to vacate sentence.   Following a jury trial, Freeland was convicted of possession with intent to distribute marijuana, and possessing a firearm during and in relation to a drug trafficking offense.   He was sentenced to 78 months imprisonment on the marijuana charge, consecutive to 60 months imprisonment on the firearms charge.   He has requested counsel in his appellate brief.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Freeland claimed that his sentence was in error as there was insufficient evidence that he used the firearm during the actual marijuana trafficking and that his counsel was ineffective for both failing to point this out and for failing to explain to the jury that the government had withheld documentary evidence that he was involved in renting the truck used to transport the marijuana.


3
The district court dismissed the claims as meritless.   See Strickland v. Washington, 466 U.S. 668, 687 (1984);   Stephan v. United States, 496 F.2d 527, 528-29 (6th Cir.1974), cert. denied, 423 U.S. 861 (1975).


4
On appeal, Freeland claims that there was insufficient evidence to convict him, that he received ineffective counsel, and that the sentence was excessive as the trial court failed to consider that he played a minor role in the offense.


5
Upon review, we conclude that the district court correctly denied the motion for the reasons stated in its order dated December 9, 1991.   As to Freeland's argument that his sentence was excessive, this argument was not raised in the district court and therefore is waived.   See Taft Broadcasting Co. v. United States, 929 F.2d 240, 243-45 (6th Cir.1991).   Accordingly, the order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.